DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner notes that applicant’s amendments on 03/07/2022 are directed to claims 1-5 which have not been amended over the changes found in previously examined claims 02/20/2019.  Additionally applicant’s arguments are directed to issues previously considered.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Each of Claims 1-5 has been analyzed to determine whether it is directed to any judicial exceptions under the 2019 PEG. Each of Claims 1 to 5 recites set of instructions or steps (i.e., rules) for conducting a game and collecting, analyzing and transmitting game data including, for example, receiving one or more betting units from each of a plurality of player positions; associating said betting units with each player position submitting said betting units; tallying said betting units and forming a pool of said betting units; randomly selecting one of said betting units to define a winning bet; communicating said winning bet and said pool to said player position having said winning bet.
Each of these claims recites a series of steps instructing how to conduct a wagering game, which is a fundamental economic practice, and thus grouped as a certain method of organizing human activity.

The above-described judicial exception is not integrated into a practical application because none of the table games, interface assemblies including a housing, processor, and input (e.g., touchscreen) and a database provide improvements to the functioning of a computer, or to any other technology or technical field (¢.g., MPEP 2106.05(a)); or apply the abstract idea with, or by use of, a particular machine (e.g., MPEP 2106.05(b)); or apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (e.g., MPEP 2106.05(e) and Vanda Memo). Instead, the table games merely add insignificant extra- solution activity to the judicial exception (e.g., MPEP 2106.05(g)) and the database and interface assemblies merely use a computer as a tool to perform an abstract idea (e.g., MPEP 2106.05(f)) and generally link the use of the judicial exception to a particular technological environment or field of use (e.g., MPEP 2106.05(h).
Accordingly, for at least the above reasons, each of Claims 1-5 is directed to an abstract idea.
Claims 1-5 do not include additional elements that are sufficient to amount to significantly more than the above-identified abstract idea for at least the following reasons.  Each of Claims 1 to 5 require the additional limitations of table games, interface assemblies including a housing, processor, and input (e.g., touchscreen) and a database. These computer components are generically claimed to enable the game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, and (ii) receiving or transmitting data over a network, e.g., using the Internet to gather data. The courts have recognized such computer functions as well-understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. For storing and retrieving information in memory, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and O/P Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and for receiving or transmitting data over a network, e.g., using the Internet to 
Furthermore, Applicant's specification does not describe any special programming or algorithms required for the additional elements identified above (the claimed interface assemblies and database). This lack of disclosure is acceptable under 35 U.S.C. §112, first paragraph since this hardware performs non-specialized functions known by those of ordinary skill in the gaming arts. By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the gaming industry or gaming arts. In other words, Applicant's specification demonstrates the well- understood, routine, conventional nature of the additional elements because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3). Adding hardware that performs “‘well understood, routine, conventional activities previously known to the industry” will not make claims patent-eligible (TLI Communications).
Additionally, Claims 1-5 are not limited by rules or steps that establish how the focus of the system and method is achieved. Nor do these claims recite a technological solution to a technological problem. Instead, these claims simply recite end results which attempt to cover any solution to an identified problem with no restriction on how the results are accomplished and no description of the mechanism for accomplishing the result. As such, these claims do not provide significantly more because 
The recitation of the computer limitations in Claims 1 to 5 amounts to mere instructions to implement the abstract idea on a computer. Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
Taking the additional elements individually and in combination, the computer components at each step of the game perform purely generic computer functions. More specifically, when viewed individually, the additional elements of Claims 1 to 20 identified above do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment. That is, these additional elements do not add meaningful limitations to the abstract idea and thus represent insignificant extra-solution activity. In other words, use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009. When viewed as a combination, the additional limitations of Claims 1 to 5 identified above simply 
For at least the above reasons, the additional elements of Claims 1 to 5 identified above, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. In other words, these claims merely apply an abstract idea to a computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).
Thus, none of the Claims 1 to 5 amounts to significantly more than the abstract idea itself (Step 2B: NO).
Accordingly, Claims 1 to 5 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. Applicant directs arguments to previously considered claims 1-5 under 101 arguing that the claims overcome the prior 101 rejection regarding the physical elements included and incentives provided.  Examiner notes that the claims have not been amended or changed from those considered by the board in the response 06/14/2021 which previously included the argued physical elements and incentives.  Therefore these arguments have already been considered and examiner maintains the board’s decision to affirm the previous rejection.  See the decision mailed on 06/14/2021.  Modifications to the above rejection are merely to remove canceled claims and the portion of the analysis directed solely to the canceled claims.  Otherwise examiner maintains the previous prior art rejection as a whole.
This office action does not present new grounds of rejections nor has applicant presented new claims or arguments that necessitate new grounds of rejections.  Specifically claims 1-5 are the same as presented prior to the previous final rejection and the board decision.  Therefore this action is final.  Examiner strongly recommends applicant consider amendments in an attempt to overcome the 101 rejection based on current case law regarding 101.  Applicant should not present arguments already considered by the board.  Specifically see 101 rejection.  Applicant can contact examiner if they wish further clarification regarding steps forward.  See below for contact information.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/11/2022